DETAILED ACTION

Status of Application, Amendments and/or Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment of 9/8/22 has been entered in full. Claims 1, 2, 12, 15, 16, 20 and 21 are amended. Claims 8 and 14 are canceled. Claims 1-7, 9-13 and 15-21 are pending.
The election of "a subject receiving chemotherapy" as the species of subject  was previously acknowledged. The elected species reads on each pending claim.
Claims 1-7, 9-13 and 15-21 are under consideration, as they read upon the elected species.

Withdrawn Objections and/or Rejections
The following page numbers refer to the previous Office Action (6/8/22).
The objections to the specification at page 2 are withdrawn in view of the amendments to the specification.
All objections and/or rejections of cancelled claim 14 are moot.
The objections to claims 1-7, 9-13 and 15-21 at page 3 are withdrawn in view of the amendments to the claims.
The rejection of claims 1-7, 9-13 and 15-21 at pages 3-4 under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention is withdrawn in view of the amendments to the claims.

Maintained Objections and/or Rejections
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-7, 9-13 and 15-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Trial Protocol for EudraCT Number 2015-002693-20 (hereafter "Trial Protocol for EudraCT '20"), EU Clinical Trials Register Database, entered in the database 11/3/15 and made public as of 1/26/16; available on-line at https://www.clinicaltrialsregister.eu/ctr-search/trial/2015-002693-20/BG; 8 pages as printed (cited previously). The earliest date to which the instant application claims priority is 2/13/19. This rejection was set forth at pages 5-8 of the 6/8/22 Office Action.
Applicants’ arguments (9/8/22; pages 11-13) as they pertain to the rejection have been fully considered but are not deemed to be persuasive for the following reasons.
In the response, Applicants argue that the “Trial Protocol for EudraCT ‘20” is not a prior art reference because the 11/3/15 date “is the date that the clinical study sponsor company (i.e., the Applicant of the instant application) submits the information to the authority, and, is not the date when the clinical trial information becomes public” (page 12). Applicants further argue that protocol described in the reference “is the preliminary information entered into the EU Clinical Trials Register for the application of the ethical committee in order to start clinical studies” and that the “clinical trial study became public when the trial result was published on January 22, 2020, as can be seen from the EudraCT website” (page 12). In support, Applicants point to Exhibit A, which is described by Applicants as “a copy of the webpage of the EudraCT Number 2015-002693-20 results” (page 12).
Applicants’ arguments have been fully considered but are not found persuasive. Exhibit A has been reviewed, and is acknowledged to show the Results page for the Clinical Trial numbered 2015-002693-20, and that this was first published on 1/22/20. However, this Results page distinct from the Trial Protocol entry in the EU CTR Database cited as prior art. The “EudraCT & EU-CTR Question and Answer table” (V1.0, October 2017, 19 pages, no author indicated; available at https://eudract.ema.europa.eu/help/content/resources/documents/EudraCT%20FAQ_for%20publication.pdf), states that “the approval from the National Competent Authority and the opinion from the Ethics Committee will trigger the publication of the trial protocol in the EU CTR” (page 16). Per the “Trial Protocol for EudraCT ‘20”, a “Favourable” opinion by Ethics Committee was made on 12/15/15, and an “Authorized” decision was made by the Competent Authority was made on 1/21/16 (Section N, on page 8 as printed), and thus the conditions for triggering publication in the EU Clinical Trials Register (EU CTR) database were met on 1/21/16. Thus, the evidence suggests that the “Trial Protocol for EudraCT ‘20” was publicly available as of 1/21/16. The statement of the rejection has been updated accordingly to acknowledge this date, and in view of this the rejection has not been made final.

Conclusion
No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY C HOWARD whose telephone number is (571)272-2877. The examiner can normally be reached on Monday - Friday 9 - 5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on (571) 272-0857857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ZACHARY C HOWARD/Primary Examiner, Art Unit 1646